Spratley, J.,
delivered the opinion of the court.
The question for our decision is the sufficiency of the allegations of a bill of review, brought to set aside a decree confirming the sale of certain real estate of the plaintiff in error, entered in a proceeding to subject her lands and the lands of another to the payment of a judgment lien against the lands of both.
*328Ida Mae Tackett, sometimes known as Ida Newsom or Ida Mae Newsom, will be hereinafter referred to as the plaintiff, and Jessee 0. Bolling as the defendant.
Dr. R. L. Phipps obtained a judgment on November 1, 1982, against Patton Newsom and Ida Newsom, for the sum of $155, with interest from April 1, 1932, a ten per cent attorney’s fee and $2, costs. The judgment was duly docketed in the clerk’s office of the county of Wise.
Patton Newsom died intestate on January 18, 1933, leaving surviving him his wife, Ida Mae Newsom, and several brothers and sisters.
On April 18, 1933, Dr. Phipps instituted a suit in chancery against Ida Mae Newsom, subsequently Mrs. Tackett, and the heirs-at-law and administrator of Patton Newsom, to subject the lands of the defendants to the payment of his judgment. The suit was duly matured as to all parties; but none of the defendants appearing to plead, answer, or demur, it was taken for confessed as to each of them.
The original bill alleged the recovery of the above judgment ; that Mrs. Tackett was seized and possessed of twelve certain lots of land as shown on a plat of a subdivision in Wise county, and that Patton Newsom, intestate, also died seized and possessed of several parcels of real property in the same county; that Patton Newsom left insufficient real and personal property to satisfy the liens against his land and his other debts; and that the real estate would not rent for a sum sufficient in five years to discharge the liens against it. It prayed that the real estate be sold to satisfy the lien of complainant’s judgment; but if the land would rent for a sum sufficient in five years to discharge the liens against it that it be rented, and that all proper and necessary accounts be taken, etc.
On October 23, 1933, the trial court entered a decree directing a special commissioner to ascertain and report as follows:
“First: What property or estate came into the hands, or should have come into the hands, of J. P. Adams, Administrator of Patton Newsom, deceased?
*329“Second: The real estate of which Patton Newsom died seized.
“Third: The liens against the same, including any debts owing by the said Patton Newsom at the time of his death, and any other matter deemed pertinent * * * .”
In compliance therewith, the special commissioner reported :
First: That there remained in the hands of the administrator the sum of $2.50 and some personal property of very small value.
Second: That Patton Newsom died seized and possessed of a tract of land containing thirty acres, more or less, and a one-half undivided interest, subject to the life estate of another, in two other small parcels of land.
Third: That the liens against the property of Patton Newsom consisted of the cost of the proceeding, delinquent taxes for the years, 1932 and 1933, amounting to $32.40, plus interest and penalties, and the judgment of R. L. Phipps against Patton Newsom and Ida Newsom Tackett for $155 and costs.
The commissioner further reported that there was an unpaid debt against his estate for $101.47 for the services of a doctor and nurse in his last illness, which, if not paid out of decedent’s personalty, should be paid from the proceeds of the sale of his real estate, if sufficient remained after satisfaction of the prior lien thereon. He also reported that the rents and profits from the thirty acre tract of land would be insufficient to pay off in five years the liens against it, and that the tracts of land subject to life estates had no present rental value.
The report makes no reference whatever to any liens against the real estate of Mrs. Tackett, or as to the quantity or character of her real estate.
The above report was approved and confirmed by a decree entered on March 23, 1932, and another special commissioner was thereby appointed and directed to make sale of the lands of Patton Newsom and Mrs. Tackett unless the liens thereon were paid off within thirty days therefrom.
*330The commissioner of sale filed a report on August 24, 1932, that he had sold, in accordance with the terms of the above decree, the three parcels of land, which were owned by the late Patton Newsom, for the respective sums of $200, $130 and $5, to several persons, and the twelve lots of Mrs. Tackett for $190, to Jessee O. Bolling, the defendant. The sales were reported in the above order. The terms were one-third cash, balance to be paid in equal payments in six and twelve months from date of sale.
By decree of October 29, 1934, the report of sales and receipts was confirmed, and the commissioner was directed to collect the balance of the purchase money as it became due and to apply the proceeds from the sales to:—(1) costs and commissions, (2) taxes, and (3) the liens in the order reported by the commissioner of reference.
Thereafter, on November 22, 1934, the commissioner of sale reported that he had collected $315.03, which included $190 he had received from Jessee O. Bolling, in payment of his purchase of Mrs. Tackett’s lands; and that he had disbursed the sum of $309.55, in payment of the costs of this proceeding, the delinquent taxes, 1934 taxes, and in full payment of the judgment lien of Dr. Phipps. The commissioner asked that he be directed to execute a deed to Bolling for the lands of Mrs. Tackett sold to him.
A decree entered on November 23, 1934, approved and confirmed this last report, and authorized the execution and delivery of the deed to Bolling for the lots purchased by him.
Another report of this commissioner of November 22, 1934, stated that he had executed on that date a deed to Bolling for the lots aforesaid. By another decree also entered on the same date, November 22, 1934, the report of the commissioner that he had executed the deed was approved and confirmed.
The bill of review contained a copy of the original bill with exhibits, and copies of the recorded proceedings thereon, setting out the facts hereinabove stated. Proceeding further, it then specifically alleges that the original proceedings in the creditor’s suit show that no account whatever *331was ordered to be taken of debts or liens against the real estate of Mrs. Tackett; that neither the trial court nor the commissioner of reference ascertained or reported whether the land of Mrs. Tackett, considered alone or together with that of her husband, would rent for a sufficient sum to satisfy the judgment lien in five years; that the accounting, directed only to the estate of Patton Newsom, clearly indicated that it was not intended to sell any property other than that of Patton Newsom; that the decrees of the trial court did not set out the order in which the real estate therein described was to be sold, nor direct the commissioner of sale to sell only so much as might be necessary to pay off and discharge the liens against the same; that the report of the commissioner of sale shows that the property of Patton Newsom was first sold; that the proceeds therefrom, $335, were more than sufficient to satisfy the costs of the proceeding, and all of the reported liens against the real estate, which had already been determined and fixed by the court’s decree; that it was not, therefore, necessary or proper to sell any of the real estate of Mrs. Tackett to satisfy the same; and that the deed to Bolling was executed and delivered before such execution and delivery was authorized by the trial court. It prayed that the decrees of the trial court, so far as they affected the lands of Mrs. Tackett, be reviewed and set aside.
The defendant demurred to the bill, and filed an answer thereto. He assigned among other grounds for his demurrer, that there was nothing in the record to indicate the probability or possibility of liens other than the one mentioned against the property of Mrs. Tackett; that it was not necessary to have an inquiry into the rental value of her real estate, in the absence of a denial of the allegations in the original bill; and other grounds which raised issues of fact. The answer contains the same defenses, and raises certain questions of fact, with which we are not concerned on the demurrer. The pleadings and the decree appealed from make up the entire record.
*332The trial court sustained the demurrer, and ordered that the bill of review be dismissed.
It is conceded that, where there are various liens on the lands of a judgment debtor, it is erroneous to decree a sale of.his lands to satisfy such liens without first ascertaining all of the liens binding thereon, including delinquent taxes, and determining and fixing their respective amounts and priorities. Virginia Code 1936, section 6267; Rush v. Dickenson County Bank, 128 Va. 114, 104 S. E. 700; Steinman v. Clinchfield Coal Corporation, 121 Va. 611, 93 S. E. 684, and cases cited therein.
The original bill of Phipps does not allege that his judgment lien is the only lien against the real property therein described, nor does it appear in the pleadings or in the report of reference that there are no other liens or delinquent taxes against the lands of Mrs. Tackett.
Mr. Justice Holt, in Gemmell v. Powers, 170 Va. 43, 195 S. E. 501, 503, quoted, with approval, the following statement from Michie’s Digest, Volume 6, page 395:
“Where it does not appear by the pleadings or evidence that all the liens are set forth in the bill and proceedings, and' therefore can not be ascertained and determined by decree without order of reference to a commissioner, it has been settled by repeated decisions that it is error to decree a sale of land before taking an account of liens thereon.”
And continuing, he further says: “It is perfectly true that there are cases in which a reference is not necessary, but they are cases in which it, in some manner, affirmatively appears that there are no omitted liens, and it is particularly true that often no inquiry is necessary when a deed of trust or a vendor’s lien is to be enforced.”
In some cases, especially in suits to enforce a vendor’s lien, or the lien of a deed of trust, it has been held, where there has been no conflict or dispute as to the existence of liens resting upon property, or question of amounts and priorities to be determined, that no good reason required an account to be taken. Shickel v. Berryville Land, etc., Co., 99 Va. 88, 37 S. E. 813.
*333In the instant case, there is nothing in the record to show that there are no omitted liens on the Tackett land. There was absolutely no reference to her land in the decree directing an accounting of property and liens, nor in the commissioner’s report of the accounting. The bill referred only to the lien of the complaining judgment creditor, and the commissioner’s report only to the land of Patton Newsom and the liens thereon.
Also, there was no inquiry as to rental value. However, the bill charged that the judgment lien could not be paid within five years from the rental proceeds, and that charge was not denied in any pleading. Under such circumstances, it has been held that it is not always necessary to have an inquiry as to rental value. Ewart v. Saunders, 25 Gratt. (66 Va.) 203; Horton et als. v. Bond, 28 Gratt. (70 Va.) 815.
The bill of review charges in definite terms and figures, and the proceedings in the original creditor’s suit show beyond a doubt, that the amount realized from the sale of Patton Newsom’s land was sufficient to discharge the entire lien indebtedness not only against his land, but against his land and the land of the plaintiff.
Jurisdiction in equity to enforce the lien of a judgment against real estate is conferred by statute. Virginia Code 1936, section 6472. It extends only so far as may be necessary to satisfy the judgment lien.
 When real estate is divisible in parcels, or owned in severalty, and is sold in judical proceedings to satisfy a judgment lien, authority to further sell other parcels is exhausted when a sufficient amount has already been realized in a completed sale or sales to satisfy the lien and the costs of the proceeding. Of course, this does not apply when a parcel of real estate is not divisible in kind, and a sale of the whole is necessary in order to provide funds to satisfy the lien. The rule is supported by reason, common sense, justice, and equity, authorities of the highest order. Any other rule might conceivably result in the gravest injustice. If, as between owners in severalty, questions of *334subrogation or proportionate liability arise, in the absence of an agreement between the parties or an adjudication by a court having jurisdiction over the subject matter and the parties, such questions are left to be settled between the parties.
The result achieved in the proceeding adopted in this case supports the contention of the plaintiff that the object in selling Mrs. Tackett’s lands was to provide funds for the settlement of the judgment lien so that a part of the proceeds from the sale of the lands of Patton Newsom, the principal debtor, might be applied to the payment of the unsecured claim against the latter for medical services.
While not necessary for consideration in this case, it may be interesting as a sidelight to observe that plaintiff undertook to present in the transcript of the record a copy of a letter to the defendant from his attorney, not before offered in the evidence, to show that the defendant had notice, prior to the confirmation of the sale to him, of the irregularity in the proceedings in the original suit.
 The allegations of the bill of review (for the purpose of the demurrer admitted to be true) charge that the plaintiff’s land was sold without an accounting of the liens and taxes thereon, although a sufficient amount had already been realized from the sale of the property of a co-debtor to pay and satisfy all liens, taxes and costs thereafter reported in the proceedings. These allegations were sufficient upon demurrer.
The decree of the trial court in sustaining the demurrer is, therefore, reversed, and this cause is remanded for further proceedings in accordance with this opinion. In such further proceedings, the trial court should note the possibility of reimbursing the defendant, for his purchase money, out of the balance of the funds received, or to be received, in the collection of the deferred installments from the sales of Patton Newsom’s lands.

Reversed and remanded.